
	
		II
		110th CONGRESS
		1st Session
		S. 591
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Chambliss (for
			 himself, Mr. Harkin,
			 Mr. Roberts, Mrs. Lincoln, Mr.
			 Cochran, and Mr. Leahy)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Stamp Act of 1977 to adjust for
		  inflation the allowable amounts of financial resources of eligible households
		  and to exclude from countable financial resources certain retirement and
		  education accounts. 
	
	
		1.Short titleThis Act may be cited as the
			 Food Stamp Personal Savings and
			 Investment Act of 2007.
		2.Allowable financial
			 resourcesSection 5(g) of the
			 Food Stamp Act of 1977 (7 U.S.C. 2014(g)) is amended—
			(1)by striking
			 (g)(1) The Secretary and inserting the following:
				
					(g)Allowable
				financial resources
						(1)Total
				amount
							(A)In
				generalThe
				Secretary
							.
			(2)in subparagraph
			 (A) (as designated by paragraph (1)—
				(A)by inserting
			 (as adjusted in accordance with subparagraph (B)) after
			 $2,000; and
				(B)by inserting
			 (as adjusted in accordance with subparagraph (B)) after
			 $3,000; and
				(3)by adding at the
			 end the following:
				
					(B)Adjustment for
				inflation
						(i)In
				generalBeginning on October 1, 2007, and each October 1
				thereafter, the amounts in subparagraph (A) shall be adjusted to the nearest
				$100 increment to reflect changes for the 12-month period ending the preceding
				June in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor.
						(ii)RequirementEach
				adjustment under clause (i) shall be based on the unrounded amount for the
				prior 12-month
				period.
						.
			3.Exclusion of
			 retirement accounts from countable financial resources
			(a)In
			 generalSection 5(g)(2)(B)(v) of the Food Stamp Act of 1977 (7
			 U.S.C. 2014(g)(2)(B)(v)) is amended by striking or retirement account
			 (including an individual account) and inserting
			 account.
			(b)Mandatory and
			 discretionary exclusionsSection 5(g) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(g)) is amended by adding at the end the following:
				
					(7)Exclusion of
				retirement accounts from countable financial resources
						(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a plan, contract, or account,
				described in sections 401(a), 403(a), 403(b), 408, 408A, 457(b), and 501(c)(18)
				of the Internal Revenue Code of 1986 and the value of funds in a Federal Thrift
				Savings Plan account as provided in section 8439 of title 5, United States
				Code.
						(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other retirement plans, contracts, or
				accounts (as determined by the Secretary through
				regulation).
						.
			4.Exclusion of
			 education accounts from countable financial resourcesSection 5(g) of the Food Stamp Act of 1977
			 (7 U.S.C. 2014(g)) (as amended by section 3) is amended by adding at the end
			 the following:
			
				(8)Exclusion of
				education accounts from countable financial resources
					(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a qualified tuition program
				described in section 529 of the Internal Revenue Code of 1986 or in a Coverdell
				education savings account under section 530 of that Code.
					(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other education programs, contracts, or
				accounts (as determined by the Secretary through
				regulation).
					.
		
